United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3094
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
Phillip Wayne Catlett,                   *      [UNPUBLISHED]
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: April 16, 2012
                                  Filed: June 27, 2012
                                   ___________

Before LOKEN, COLLOTON, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       A jury convicted Phillip Wayne Catlett of one count of being a Felon in
Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1) after he fired several
shots from a .22 caliber rifle at Daniel Manis and Ashley West and then led law
enforcement authorities on a two-month manhunt during which he was seen with a
firearm. With enhancements for possessing the firearm in connection with a felony
assault and for obstruction of justice, and a criminal history category of VI, Catlett’s
advisory guidelines sentencing range was 120-150 months in prison, capped by the
ten-year statutory maximum sentence. At sentencing, he requested a sentence below
the statutory maximum based upon his unaddressed substance abuse and mental
health issues and strong family support. The district court1 declined to vary
downward from the guidelines range sentence of 120 months, explaining:


             Mr. Catlett, I heard all the evidence and frankly, I agree with the
      Jury’s verdict. And not only that, your prior offenses are catching up to
      you. So anytime you get in trouble, you know, from now on, it’s a lot
      worse than it would have been the first time. And you know that, of
      course [].

             Pursuant to the Sentencing Reform Act of 1984 and the provisions
      of Title 18, United States Code, Section 3553(a), and all of the factors
      thereunder and also in view of the sentencing objectives of just
      punishment, general deterrence and incapacitation, it’s the judgment and
      sentence of the Court that you, Phillip Wayne Catlett, [are] hereby
      committed to the custody of the Bureau of Prisons to be imprisoned for
      a term of 120 months.

            I gave you some lenient treatment because I’ll run whatever is left
      on the state offense concurrently and not consecutively.

       On appeal, Catlett argues that the district court abused its discretion by
imposing a substantively unreasonable sentence because the court “erred in failing
to give a sufficient explanation for the sentence it imposed, [and in] failing to
consider relevant § 3553(a) factors.”2 We disagree. The district court expressly
stated that it considered all the § 3553(a) factors and explained that it gave greater


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
      2
        These alleged inadequacies are most appropriately raised as evidence of a
substantively unreasonable sentence, but they can also be raised as claims of
procedural sentencing error. See Gall v. United States, 552 U.S. 38, 53 (2007). As
Catlett did not argue procedural error to the district court, and presented only the
issue of substantive unreasonableness on appeal, we decline to consider procedural
error. See United States v. Mejia-Perez, 635 F.3d 351, 353-54 (8th Cir. 2011).

                                         -2-
weight to Catlett’s extensive criminal history and violent offense conduct than to the
mitigating circumstances urged on Catlett’s behalf. “The district court has wide
latitude to weigh the § 3553(a) factors in each case and assign some factors greater
weight than others in determining an appropriate sentence.” United States v. Elodio-
Benitez, 672 F.3d 584, 586 (8th Cir. 2012) (quotation omitted). There was no abuse
of discretion in imposing a guidelines range sentence.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-